*328On Appellee’s Second Motion for Rehearing.
Pending disposition of appellee’s second motion for rehearing we certified to the Supreme Court questions inquiring whether the description in the condemnor’s statement filed in the County Court was too indefinite to confer jurisdiction on that court to render a judgment in a condemnation proceeding, and if not whether the judgment of the trial court should be reformed so as to eliminate therefrom that portion of the description of the property:
“and all adjoining and contiguous property owned or claimed by said defendants.-”
The Supreme Court, 266 S.W.2d 842, has answered these questions to effect that the description was sufficient to confer jurisdiction on the County Court to render a judgment in a condemnation proceeding, and that the above quoted language should be eliminated from the judgment of condemnation.
In conformity with the ruling of the Supreme Court, appellee’s second motion for rehearing is granted, our former judgment set aside, and that portion of the judgment of the trial court wherein the property condemned is described is reformed so as to eliminate therefrom the words
“and all adjoining and contiguous property owned or claimed by said defendants”.
As so reformed the judgment o'f the trial court is affirmed.